DETAILED ACTION
Claims 13-24 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Hydrostatic Machine Comprising a Cam Ring with Adjacent Bearings of Equal Outer Diameter.”
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “bearing fasteners” in claim 22 lack antecedent basis in the specification. Examiner recommends incorporating the language of claim 23 into the specification.

Claim Objections

Claims 22 and 23 are objected to because of the following informalities: 
Claim 22 recites “a rotating drive element,” (line 3). Amend the limitation to “the rotating drive element.” This limitation appears to be the same as the rotating drive element from claim 13 (line 4). They will be interpreted as the same element. 
Claim 23 recites “fasteners.” Amend the limitation to “bearing fasteners,” as used in claim 22, in order to use consistent claim terminology. The term fasteners will be interpreted as bearing fasteners. 
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotating drive element” in claims 13, 22-23, “rotating drive” is the recited function and “element” is a generic placeholder (See applicant’s specification para 0060, 0129).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites “the cam ring and the tubular casing both comprise a same bearing steel.” Claim 18 depends from claim 15 which recites “the cam ring exhibits less ductility than the tubular casing.” Applicant specification does not disclose how both the cam ring and the tubular casing can be made of the same bearing steel, yet the cam ring be less ductile than the tubular casing. Applicant’s Specification explains that the tubular casing “must” have a ductility greater than the cam rings within the tubular casing (Applicant Specification, para 0029, 0031, 0072, 106, 123). The examiner notes that it appears that the claim mistakenly interpreted language about manufacturing the cam ring from “a tube of bearing steel” as applying to the tubular casing (Applicant’s para 0035, 0109). The tube used to manufacture the cam ring is not the same as the tube used to manufacture the tubular casing (Applicant’s para 0035, 0106). 
Furthermore, a person of ordinary skill in the art would not be able to manufacture a tubular casing and cam ring of the same “bearing steel,” such that the tubular casing has greater ductility than the cam ring.  A person of ordinary skill in the art would recognize that one could heat treat a steel to change that steel’s ductility.  The examiner is interpreting any further heat treatment of a bearing steel to change that steel’s ductility as changing that “bearing steel” to a different steel with a different grain structure, such that the outer casing would not be made of the “same bearing steel.” It is known in the art that steels may have different hardness and ductility, yet still share the same ratio of atomic elements, and be called different types of steels (for instance, austenitic or martensitic steel). 
Since a person of ordinary skill in the art would not be able to make a tubular casing and cam ring of the same bearing steel yet have different ductility characteristics, it is unclear how one could apply art to claim 18. Therefore no art will be applied to reject claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “the tubular casing comprises non-alloyed steel.”  The phrase is indefinite because it is unclear what “non-alloyed” means. Steel is itself an alloy of iron, carbon, and commonly includes chromium, nickel, manganese, and other metals; so “non-alloyed” is an oxymoron and a contradictory description of steel. Furthermore, the term “comprises” is a non-restrictive open-ended term which does not restrict the list that follows it (See MPEP 2111.03), therefore the limitation allows additional types of material to be a part of the outer casing, which could include elements that alloy with the steel; therefore the term “comprises” contradicts “non-alloyed.” Furthermore, applicant does not specify what is meant by “non-alloyed steel” in the specification. The only reasonable way to interpret the term in a non-contradictory matter is to presume that “non-alloyed steel” refers to specific undesired alloys of steel. However there is no reasonable way to guess what specific alloys applicant intends to exclude. In light of the above, it is unclear what applicant intends to claim with the term “non-alloyed steel.” For the limited purpose of evaluation the term “non-alloyed” will be given no patentable weight and the limitation will be interpreted to mean “steel.”
Claim 19 recites the term "tightly fitted." It is a relative term which renders the claim indefinite.  The term "tightly fitted" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer (GB 1440579).
Regarding claim 13, Spencer discloses a hydrostatic machine (fig 2, rotary hydraulic machine 10, may be a pump, pg 1 line 35-45), comprising: a stator (fig 1, wheel flange 15, pg 2 ln 84) comprising attachments (bolts 31) for a structure (fig 1, housing 18, pg 2 ln 89) and comprising a circumferential cam track (fig 2, cam track 56 in housing 18, pg 3 ln 26-27); a rotor (cylinder block 11, pg 2 ln 81; either the cylinder block 11 or the outer housing 18 may rotate; pg 1 ln 25-30) comprising attachments (bolts 13) for a rotating drive element (cylinder block 11, pg 2 ln 81;  either the cylinder block 11 or the outer housing 18 may rotate; pg 1 ln 25-30) and comprising pistons (pistons 50, pg 3 ln 18) distributed circumferentially and adapted to cooperate with the cam track 56; and a hydraulic distributor (pintle 25, pg 2 ln 100-105) adapted to selectively supply the pistons with hydraulic fluid (pintle 25 includes the ports 32-33A/B, pg 2 ln 114-116) so that the cooperation of the pistons with the cam track corresponds to a relative rotation of the rotor with respect to the stator (either the cylinder block 11 or the outer housing 18 may rotate relative to the other; pg 1 ln 25-30), wherein the stator has an inner cylindrical surface (wheel flange 15, pg 2 ln 84) of constant diameter and a cam ring (housing 18, pg 2 ln 89) comprising, on its inner circumference, the cam track, and that is mounted, by its outer circumference, in the inner cylindrical surface, and wherein two bearings (fig 1, guide rings 65, 67, which bear on housing 18, pg 3 ln 101, 110-112) allow rotation of the rotor (block 11) relative to the stator (wheel flange 15) and are mounted on the inner cylindrical surface of the stator (fig 1, housing 18 is mounted on the inner surface of flange 15), axially on both sides of the cam ring (guide rings 65-67, tend to reduce rubbing between cylinder block 11 and the rollers, c 3 ln 110-120), the cam ring and the two bearings having the same outer diameter (housing 18 acts as both the cam ring and the outer race for guide rings 65 and 67, thereby equating their outer diameters; examiner notes that this is the same arrangement disclosed in applicants fig 4, showing that outer races 23, 24 of the bearings have an outer diameter the same as cam ring 11). 

    PNG
    media_image1.png
    533
    720
    media_image1.png
    Greyscale

Annotations on Spencer fig 1
Regarding claim 14, Spencer discloses the hydrostatic machine of claim 13, wherein the stator further comprises a tubular casing (Inner diameter of flange 15 which is in contact with the outer diameter of housing 18, See annotated drawing above at claim 13) defining the inner cylindrical surface of the stator. 
Regarding claim 19, Spencer discloses the hydrostatic machine of claim 14, wherein the cam ring is fitted tightly in the tubular casing (housing 18 is fitted into flange 15 with an inner diameter of flange 15; fig 1 depicts housing 18 and flange 15 in contact; therefore meeting a broad interpretation of the term fitted). 
Regarding claim 20, Spencer discloses the hydrostatic machine of claim 13, further comprising anti-rotation fasteners for coupling the cam ring and the stator (fig 1, bolts 31, pg 2 ln 108). 
Regarding claim 21, Spencer discloses the hydrostatic machine of claim 13, further comprising: a clamping ring (spring circlips 68, pg 3 ln 88) arranged axially against one of the two bearings (circlips 68 against both ring 65 and 67, pg 3 ln 85-90) and against the rotor (fig 1, circlip is depicted as insert into rotor 11 groove); and a lip seal between the clamping ring and the stator (either of rings 65 or 67 functions as a lip seal between ring 68 and housing 18; rings 65 and 67 both cover the open mouths of cylinders 20 thereby minimally sealing / covering said cylinders 20; pg 3 ln 90-93; examiner notes that lip seal is being broadly interpreted). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek (WO 9210676).


    PNG
    media_image2.png
    874
    507
    media_image2.png
    Greyscale

Hallundbaek Fig 3.
Regarding claim 13, Hallundbaek discloses a hydrostatic machine (fig 3, radial piston motor, title), comprising: a stator (fig 3, bandage 27, pg 6 ln 5) comprising attachments (outer surface of bandage 27 attaches via traction forces, pg 6 ln 3-6) for a structure (bore hole, pg 6 ln 5) and comprising a circumferential cam track (fig 3, central ring 29, pg 6 ln 10); a rotor (cylinder block 4, pg 6 ln 1)… and comprising pistons (fig 3, pistons 2, pg 5 ln 14) distributed circumferentially and adapted to cooperate with the cam track; and a hydraulic distributor (distributor valve 9, pg 4 ln 13, 19; distributor valve 9 is explained in ref to the fig 2 embodiment, but it is clearly labelled in the fig 3 embodiment also) adapted to selectively supply the pistons with hydraulic fluid (oil flow, pg 4 ln 29) so that the cooperation of the pistons with the cam track corresponds to a relative rotation of the rotor with respect to the stator (rotation, pg 6 ln 3; cam ring 7 is relatively rotatable to cylinder block 4; rotation is claimed relatively not absolutely), wherein the stator has an inner cylindrical surface (fig 3 element labelled as 31; the explanation in Hallundbaek of element number 31 at pg 7 ln 8 appears to be incorrect because there it references cam groove surfaces which are on the inner diameter of central ring 29) of constant diameter and a cam ring (central ring 29, pg 6 ln 10) comprising, on its inner circumference, the cam track (cam 8 is on central ring 29 between the groove formed by lateral rings 30a, 30b, pg 6 ln 10-15), and that is mounted, by its outer circumference, in the inner cylindrical surface, and wherein two bearings (lateral rings 30a, 30b, pg 6 ln 10-11, lateral rings 30a, 30b support balls 25, pg 5 ln 16) allow rotation of the rotor relative to the stator (cylinder block 4 is journaled with balls 25, pg 5 ln 16-17) and are mounted on the inner cylindrical surface of the stator (fig 3, central ring 29, lateral rings 30a, 30b are mounted inside bandage 27), axially on both sides of the cam ring (fig 3, lateral rings 32a, 32b on either side of central ring 29, pg 6 ln 10-11), the cam ring and the two bearings having the same outer diameter (same outer diameter at element 31). 
In a second embodiment Hallundbaek discloses the rotor comprising attachments (fig 2, screws 24) for a rotating drive element (fig 2, shaft 22, pg 5 ln 5). Hallundbaek doesn’t teach all elements in a single embodiment.
Hallundbaek teaches attachments to the rotating drive element and the other elements in two separate embodiments.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the drive elements and attachments of Hallundbaek’s fig 2 embodiment into the fig 3 embodiment in order to provide rotating torque to the embodiment of fig 3.
Regarding claim 14, Hallundbaek teaches the hydrostatic machine of claim 13, wherein the stator further comprises a tubular casing (fig 3, bandage 27, pg 6 ln 5) defining the inner cylindrical surface of the stator. 
Regarding claim 19, Hallundbaek discloses the hydrostatic machine of claim 14, wherein the cam ring (central ring 29, page 6 ln 9) is fitted tightly in the tubular casing (fig 3, central ring 29 has an outer diameter which is depicted in contact with bandage 27 at the surface labelled with element number 31; the explanation in Hallundbaek of element number 31 at pg 7 ln 8 appears to be incorrect because there it references cam groove surfaces which are on the inner diameter of central ring 29; furthermore the term fitted tightly is being broadly interpreted as surfaces in contact as shown in the prior art reference). 
Regarding claim 20, Hallundbaek discloses the hydrostatic machine of claim 13, further comprising anti-rotation fasteners (fig 3, screws 28) for coupling the cam ring (fig 3, central ring 29, pg 6 ln 10) and the stator (fig 3, bandage 27, pg 6 ln 5). Referring to fig 3 below, the screws 28 connect central ring 29 and lateral rings 30a, 30b. Ridges on the inner surface of the bandage 27 appear to be clamped between the central ring 29 and either lateral ring 30a, 30b; since the screws 28 produce the clamping effect, the screws thereby couple the cam ring and its lateral rings 30a, 30b to the bandage 27. 
Regarding claim 21, Hallundbaek teaches the hydrostatic machine of claim 13, further comprising: a clamping ring (fig 3, element on left of fig 3, through which screws 28 penetrate, See drawing below; the term ring is being broadly interpreted to include any circular object, which includes disks) arranged axially against one of the two bearings (against lateral ring 30a) and against the rotor (against rotor in center; see annotated drawing below); and a lip seal between the clamping ring and the stator (the outer edge of the clamping ring is depicted with a seal, a person of ordinary skill would distinguish the seal because it is drawn in the figures with a different shading and rectangular shape, this illustration indicates that the shaded rectangular piece is a ring set into groove cut into element 300; see drawing below). 

    PNG
    media_image3.png
    905
    678
    media_image3.png
    Greyscale

Annotations on Hallundbaek fig 3

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek in view of Oberg (Machinery’s Handbook, 26th Edition).
Regarding claim 24, Hallundbaek discloses a method for manufacturing a hydrostatic machine (fig 3, radial piston pump, title), the method comprising: … a cam ring (central ring 29 of cam ring 7, pg 6 ln 10) comprising a cam track (cams 8 are on central ring 29 of the cam ring 7 because the cams 8 are between rings 30a and 30b, pg 6 ln 12-15); mounting the cam ring and two bearings (lateral rings 30a and 30b, pg 6 ln 10-11) on a main body of a rotor (cylinder block 4, pg 6 ln 1), the cam ring being clamped between the two bearings to form a sub-assembly (central ring 29 and lateral rings 30a and 30b are clamped together with screws 28 to make cam ring 7, pg 6 ln 8-12); and axially inserting the sub-assembly into a stator (fig 3, bandage 27, pg 6 ln 5; the figures show that bandage 27 is open axially on both sides, the two sides appear to be the way that the central ring 29 and lateral rings 30a, 30b are insert into the bandage because there are no other openings depicted) comprising an inner cylindrical surface of constant diameter (Fig 3, element 31 is pointing at an area of constant diameter at the seat of central ring 29 to bandage 27; which is neither tapering inward nor outward; lateral rings 30a and 30b seat to central ring 29 at the same diameter), the two bearings and the cam ring being thereby mounted in the inner cylindrical surface (id.).  
Hallundbaek does not explicitly disclose machining a tube of bearing steel to produce the cam ring.  
Oberg teaches steel that is commonly used for bearing races (steel used primarily for races and balls or rollers of antifriction bearings, pg 425). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to manufacture the cam ring of Hallundbaek of steel used in bearings for the expected result of providing an antifriction surface of a bearing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Matsuo (US 2018/0306171).


Regarding claim 15, Spencer discloses the hydrostatic machine of claim 14. Spenser does not disclose wherein the cam ring exhibits less ductility than the tubular casing. 
Matsuo teaches an analogous pump with a tubular bearing part (figs 1 and 2, cylindrical guide portion 70, para 0030 0036) within a casing (fig 1, pump housing 10, para 0038) wherein the bearing part exhibits less ductility than the casing (pump housing 10 is formed of ductile cast iron, which has a higher fatigue strength than the guide portion 70, para 0036-0038). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to manufacture the cam ring of Spenser (Spenser, housing 18, pg 2 ln 89) of a harder material and the casing of Spenser (Spenser, Inner diameter of flange 15 which is in contact with the outer diameter of housing 18, See annotated drawing above at claim 13) of a more ductile material, as taught by Matsuo in order to benefit from a bearing surface having  greater wear resistance (Matsuo, para 0036) while also benefiting from a casing with greater fatigue strength (Matsuo, para 0037), thereby preventing the casing of the pump from breaking from repeated application of stress. 

Claims 16 and 17 and rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Matsuo in view of Oberg (Machinery’s Handbook, 26th Edition).
Regarding claim 16, Spencer in view of Matsuo teaches the hydrostatic machine of claim 15. Spenser in view of Matsuo does not explicitly teach the cam ring comprises bearing steel; and the tubular casing comprises [steel] (See the 112 Rejection above, the limitation non-alloyed steel is being treated as the term [steel]).
Oberg teaches steel that is commonly used for bearing races (steel used primarily for races and balls or rollers of antifriction bearings, pg 425) and a steel of greater ductility used for housings (Chromium Nickel Austenitic Steels of high strength and ductility used for structural members and vehicle bodies, page 428). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to manufacture the cam ring of Spenser in view of Matsuo of steel used in bearings for the expected result of providing an antifriction surface of a bearing. It would have been further obvious to manufacture the tubular casing of Spenser in view of Matsuo out of Austenitic Steel in order to provide the required higher ductility and strength identified in Matsuo (Matsuo, para 0037; Oberg, Austenitic Steels have greater strength and ductility, page 428) as well providing greater corrosion resistance, thereby increasing longevity of the pump when used in a corrosive environment (Oberg, page 428). 
Regarding claim 17, Spencer in view of Matsuo teaches the hydrostatic machine of claim 15. Spenser in view of Matsuo does not disclose wherein: the cam ring comprises bearing steel; and the tubular casing comprises austenitic stainless steel. 
Oberg teaches steel that is commonly used for bearing races (steel used primarily for races and balls or rollers of antifriction bearings, pg 425) and a steel of greater ductility used for housings (Chromium Nickel Austenitic Steels of high strength and ductility used for structural members and vehicle bodies, page 428). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to manufacture the cam ring of Spenser in view of Matsuo of steel used in bearings for the expected result of providing an antifriction surface of a bearing. It would have been further obvious to manufacture the tubular casing of Spenser in view of Matsuo out of Austenitic Steel in order to provide the required higher ductility and strength identified in Matsuo (Matsuo, para 0037; Oberg, Austenitic Steels have greater strength and ductility, page 428) as well providing greater corrosion resistance, thereby increasing longevity of the pump when used in a corrosive environment (Oberg, page 428). 
Allowable Subject Matter
Claims 22 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 22 recites “the clamping ring is fastened to the rotor by a hub screwed into the rotor.” Neither Hallundbaek (fig 3) nor Spenser discloses this structure. The recited structure is critical to the securing of the clamping ring, and it does not amount to design choice, and there is no motivation to modify the prior art to incorporate said structure or provide said arrangement because of their materially different designs. Therefore, the sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements. Claim 23 is objected to as a result of its dependency.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art includes examples of pumps with cam rings surrounded by bearings on both sides of the cam ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746